In re Givens, Rassi; — Defendant(s); applying for supervisory and/or remedial writs; Parish of West Baton Rouge, 18th Judicial District Court, Div. “C”, No. 95-0677; to the Court of Appeal, First Circuit, No. KW96 1513.
Writ granted and made peremptory. The ruling of the trial court is reversed. Evidence which makes reference to the arrest of Gerrod Thomas, including the arrest report, the statement, and all assertions made therein, is inadmissible.
LEMMON, J., would deny the request for the stay order and deny the writ.
JOHNSON, J., would deny.
CALOGERO, C.J., not on panel; recused.